            Case 2:17-cv-04140-DWL Document 171 Filed 07/02/19 Page 1 of 3




 1

 2

 3

 4
   Dennis I. Wilenchik, #005350
 5 The Wilenchik & Bartness Building
   2810 North Third Street
 6 Phoenix, Arizona 85004
   admin@wb-law.com
 7
   Leo R. Beus, #002687
 8 BEUS GILBERT PLLC
   701 North 44th Street
 9 Phoenix, Arizona 85008
   lbeus@beusgilbert.com
10 Attorneys for Wyo Tech Investment Group, LLC

11                     IN THE UNITED STATES DISTRICT COURT

12                           FOR THE DISTRICT OF ARIZONA

13    Wells Fargo Bank, N.A.,                              Case No.: 2:17-CV-04140-DWL
                 Plaintiff,                                  NOTICE OF SERVICE OF
14    v.                                                     DISCOVERY RESPONSES
      WYO TECH Investment Group, LLC; CWT
15    Canada II Limited Partnership; Resources
      Recovery Corporation; and Jean Noelting,
16
                    Defendants.
17
18         Defendant WYO TECH Investment Group, by and through undersigned counsel, hereby
19 gives notice, pursuant to L.R.CIV.P. 5.2 and Fed. R. Civ. P. 5(d), that it has supplemented its

20 Mandatory Initial Discovery Responses and sent a copy of the same, via email and U.S. Mail,
21 First Class, to the following:
                                             J. Henk Taylor
22                                  Ryan Rapp & Underwood, P.L.C.
                                     3200 N. Central Ave., Ste. 2250
23                                      Phoenix, Arizona 85012
                                          htaylor@rrulaw.com
24

25

26
     Case 2:17-cv-04140-DWL Document 171 Filed 07/02/19 Page 2 of 3




1                                  Jeffrey M. Eilender
                                     Bradley J. Nash
2                                    Joshua Wurtzel
                              Schlam Stone & Dolan LLP
3                                     26 Broadway
                              New York, New York 10004
4                             jeilender@schlamstone.com
                                bnash@schlamstone.com
5                             jwurtzel@schlamstone.com
             Attorneys for Defendants CWT Canada II Limited Partnership,
6                 Resource Recovery Corporation, and Jean Noelting
7    DATED July 2, 2019.
8                                   WILENCHIK & BARTNESS, P.C.

9                                   /s/ Dennis I. Wilenchik
10                                  Dennis I. Wilenchik, Esq.
                                    The Wilenchik & Bartness Building
11                                  2810 North Third Street
                                    Phoenix, Arizona 85004
12                                  Attorneys for Wyo Tech Investment Group, LLC
13
14

15

16
17

18

19
20

21

22
23

24

25
26

                                      2
            Case 2:17-cv-04140-DWL Document 171 Filed 07/02/19 Page 3 of 3




1                               CERTIFICATE OF SERVICE

2          I hereby certify that on July 1, 2019, the foregoing document was electronically

3 transmitted to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice

4 of Electronic Filing to the individuals registered.

5
     By: s/ Wendy L. Echols
6

7

8

9

10
11

12

13
14

15

16
17

18

19
20

21

22
23

24

25
26

                                                3
